STATE OFFICERS AND EMPLOYEES The requisitioning agency has the authority to submit detailed specifications when requesting the Central Purchasing Division to acquire items for the agency's use. The Central Purchasing Division is required to comply strictly with the specifications set out in the requisition.  The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: "May an agency of the State of Oklahoma, in procuring items through the Central Purchasing Division of the Board of Affairs, specify, with particularity, in the requisition, the equipment that is to be acquired, and whether it is mandatory for the purchasing division to obtain equipment that strictly complies with the specifications set out in the requisition?" Title 74 O.S. 85.4 [74-85.4] (1971) provides: "From and after the effective date of this act, except as provided in Section 12 of this act, every state agency shall acquire all contractual services, supplies, equipment or materials used, consumed or spent by such agency in the performance of its official functions by the presentation of requisitions for such services, supplies, materials or equipment to the Purchasing Division established hereunder and no such items or services shall be acquired by any state agency for such use except by the presentation of such requisition and receipt of the items or service so requisitioned through the Purchasing Division.  ". . . 74 O.S. 85.5 [74-85.5] calls for the State Purchasing Director to consult with the purchasing agency in determining the particular brand, model and other specifications of the item to be purchased.  Any item purchased pursuant to the Central Purchasing Act must be purchased by competitive bids if the contract is to exceed $500. The State Board of Public Affairs, when advertising by brand name, must also advertise for "the acceptable equal". However, the brand name method of taking competitive bids is authorized. Attorney General Opinion No. 76-104.  The Legislature, anticipating that under some circumstances a particular item specified by an agency might be obtainable from only one source, enacted a statute authorizing the purchase of that product without competitive bids. That statute, 74 O.S. 89 [74-89] (1971), provides as follows: "Whenever any agency, department, institution, or other governmental subdivision shall requisition the Director of Central Purchasing for any particular item which by the specifications indicated restricts the bidders to one (1) person or business entity, the chief administrative officer of such requisitioning unit shall prepare an affidavit and recite the reasons for such restricting specifications or other facts justifying the requested purchase." (Emphasis added) The above statute clearly recognizes the authority of the requisitioning agency to make the final determination of the specifications of the item needed by the agency.  It is, therefore, the opinion of the Attorney General that your question be answered as follows: The requisitioning agency has the authority to submit detailed specifications when requesting the Central Purchasing Division to acquire items for the agency's use. The Central Purchasing Division is required to comply strictly with the specifications set out in the requisition.  (PAUL C. DUNCAN) (ksg) ** SEE: OPINION NO. 79-079 (1979) **